JENKINS, J.,
dissents and assigns reasons.
hi disagree with the majority’s affirmation in this case. The record indicates that LTA was not bound by the underlying PSA as Chevron and Keiichi Mar were the only two parties to the agreement. This is not a case of two permissible views of the evidence, but rather a failure to prove that LTA’s deposited money was to be allocated to the purchase of the Building on Keiichi Mar’s behalf. Therefore, I respectfully dissent and would reverse the judgment below.